Citation Nr: 1539896	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Appellate jurisdiction was subsequently transferred to the RO in Hartford, Connecticut.

In November 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been added to the Veteran's claims file.  At the hearing, the VLJ took testimony on the issue of entitlement to an increased rating for migraine headaches.  The hearing focused on the criteria necessary to substantiate the Veteran's claims, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.  Accordingly, the November 2012 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2) (2015).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In November 2012, the Veteran provided additional evidence in support of his appeal and waived Agency of Original Jurisdiction (AOJ) consideration of evidence.  See Veteran's filing of November 30, 2012.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected migraine headaches are manifested by very frequent, completely prostrating, prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent, and no greater, disability rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his service-connected migraine headaches.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In May 2014, the Board remanded this claim and ordered that the AOJ 1) attempt to obtain all relevant VA and non-VA treatment records; 2) schedule the Veteran for a VA medical examination to determine the current severity of his migraine headaches; and 3) readjudicate the Veteran's claim.

The development occurring following the remand has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand order).  In July 2014, the VA sent a letter to the Veteran requesting that he identify all private and VA medical examinations and treatment relating to his migraine headaches.  Furthermore, the Veteran was given a VA medical examination in August 2014 to determine the current severity of his migraine headaches.  The Veteran's migraine headaches claim was then readjudicated in an October 2014 supplemental statement of the case (SSOC).




The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter dated January 2009 informed the Veteran how to substantiate his claim for service connection and explained how ratings and effective dates are assigned.

The claim for an initial evaluation in excess of 30 percent for migraine headaches is a "downstream" issue from a June 2009 rating decision which established service connection for the disability and assigned a 10 percent rating.  That rating was later increased to 30% by a rating decision of May 2014.  When, as here, VA has granted service connection and assigned an initial disability rating and effective date, the service connection claim has been proven, thereby making the provision of additional notice unnecessary.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The elements of the claim, and the evidence needed to support the claim, were addressed during his November 2012 hearing, and the Board is accordingly satisfied that all notice concerns have been met in this case.

VA also has a duty to assist a claimant in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes statements of the Veteran, service treatment records, and post-service VA and private treatment records.

The Veteran underwent VA medical examinations in August 2014 and February 2009 for his headaches.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the evidence of record.  The examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and has testified at a Board hearing.

Entitlement to an increased initial rating for migraine headaches

Legal criteria, generally

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  While a veteran's entire history is reviewed when assigning a disability rating, the present level of disability is of primary concern when, as here, service connection has been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such ratings may be appropriate if the service-connected disability exhibited symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There may be distinct manifestations of the same injury that would permit rating under several diagnostic codes.  If several ratings are to be assigned under various diagnostic codes, none of the symptomatology for any one of the conditions should duplicate, or overlap, the symptomatology of another condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this way, so-called "pyramiding" is to be avoided.  See 38 C.F.R. § 4.14 (2015).


Analysis

The Veteran's headache disability is currently rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2015) (migraine).  Because Diagnostic Code 8100 pertains specifically to the disability at issue, migraine headaches, it is the most appropriate code.

Under Diagnostic Code (DC) 8100, migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headaches disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  See 38 C.F.R. § 4.124a, DC 8100 (2015).

The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims defined the term.  See Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, the Board notes the dictionary definition of prostration as "complete physical or mental exhaustion."  Merriam Webster's Collegiate Dictionary (11th Ed. 2007).  A similar definition is found in Dorland's Illustrated Medical Dictionary (31st Ed. 2007), which defines prostration as "extreme exhaustion or powerlessness."

The Veteran's service-connected migraine headaches disability is currently rated as 30 percent disabling, which is indicative of characteristic prostrating attacks occurring on an average once a month.  To obtain a 50 percent rating, the evidence must be at least in equipoise as to whether the Veteran experiences migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

The Veteran's service treatment records indicate treatment for migraine headaches during military service.  In February 2009, before the Veteran's separation from service, the Veteran underwent a VA medical examination for migraine headaches.  At that time, the Veteran's diagnosed "chronic migraines" were characterized by the examiner as "intermittent requiring medications" and "moderate to severe with flareups."  According to the Veteran, the migraines "start over both eyes and radiate to his temple areas that are severe with a 10/10 severity index twice a month."  The "onset and course" of the headaches are marked by two "major" headaches per month that the Veteran described as "very severe."  The Veteran reported that his migraines last two to three hours if medication is taken.   See February 2009 VA medical examination report.

The Veteran's flare-ups occur twice per month, with the precipitating factor of stress and an aggravating factor of light. The "flare-ups include all of the following: pain, weakness, fatigue, functional loss."  Id. "Alleviating factors" are "Maxalt 10 mgs at the onset of the headache, laying down, [and] avoiding light.  It was noted that "with the medication, the headaches last 3-4 hours; without taking meds, the headache can persist [longer than] 24 hours."  Id.

At one point in the report, the February 2009 examiner noted the headache frequency as "once every few months," even though he had already cited, and not questioned or otherwise discounted, the Veteran's report of flare-ups and "major headaches" occurring "twice per month."  The examiner made the further notations that the severity was "10/10" and that the "level of activity possible [is] prostrating."

In his notice of disagreement of July 2009, the Veteran reported "having 2-3 migraine headaches a month for more than 5 years, that when medicated at onset may only last 3-4 hours, if not immediately medicated can last longer than 24 hours."  According to the Veteran, the migraines result in an "inability to function" and require the Veteran to "lie down in a quiet, dark room with a cold pack on [his] head."

In a filing received by VA in March 2010, the Veteran referred to experiencing "prostrating migraine headaches multiple times a month."

In his hearing testimony of November 2012, the Veteran stated that he had had four episodes of severe headaches from November 1st through November 14th.  He also described how the onset of headaches at work prevents him from continuing work on those days.

In August 2014, the Veteran was again evaluated in a VA medical examination.  The examiner described the history, including the onset and course, of the Veteran's headache condition in part as follows: "Patient has headaches all the time, but actual migraine with blinding, lay down headache, 2-3 times per month, and the Maxalt helps if he catches at onset.  If he catches on Maxalt, it makes it better and only 6 hours.  Patient describes pain as [starting] in back of head works its way up, hard to describe, pain in side head is 10/10, like a hot poker in his head.  Worse one you can't functional at all."  See August 2014 VA medical examination report.

The August 2014 examiner also noted "no prior neurologic sx of note" and "neuro ROS is unremarkable."   The report documented the Veteran's symptoms of "headache pain, constant head pain, pain on both sides of the head, and piercing pain."  The non-headache symptoms experienced by the Veteran in association with his headaches are "nausea, sensitivity to light, sensitivity to sound, [and] changes in vision (such as scotom, flashes of light, tunnel vision)."  Id.

The duration of typical head pain was documented as "less than 1 day," and the location of the typical head pain was noted as "both sides of the head."  The examiner found the Veteran to have "characteristic prostrating attacks of migraine/non-migraine headache pain" with an average frequency of "once every month."  The Veteran was not found to have "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."  Id.

The examiner stated in his report that the Veteran's headache condition does "impact his ability to work."  When asked to provide examples, the Veteran noted the following: "Patient reports he generally work[s], and his employer is accommodating the attacks that are severe and happen a couple a times a month; Veteran had to change his job from working in [the United States] for [company name] to working for [company name] in Saudi Arabia where he is in [the U.S.] 6 months and Saudi Arabia 6 months."  Id.

The August 2014 examiner further explained the effect of the Veteran's migraines on his employment as follows: "Veteran reports a stable pattern of migraine attacks, prostrating attacks 2-3 times per month which he has been able to deal with by taking time off of work periodically.  Veteran currently takes off work when has a migraine.  Patient is currently at a job where he has the capability to lie down for a couple hours;  Patient current works on a oil rig in Saudi Arabia.  The patient reports that he is able to lie down for part of day or full day, and has worked with his employer on an arrangement where he may take off time mid day to accommodate his condition. Maxalt treatment helps the Veteran it makes it better and only 6 hours. Patient notes Maxalt does help him during attacks in shortening the duration. The Maxalt does not make him feel loopy; So veteran reports he can sit out in a prostrating attack, and can take off part of the day and return to work, or if is mid-shift he can take off and if goes away return to work or may need to need to take off the rest of the day.  Patient notes that Topimax treatment has not changed frequency or length or severity of attacks; Patient reports that his pattern of attacks has not changed in 10 years, and is 'pretty consistent.'"  Id.

The examiner answered "no" to the form question, "Does the Veteran have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability?"  As a rationale, the examiner cited the Veteran's report that "a) he does have 2-3 prostrating attacks per month, b) the pattern has not changed over years and is generally stable, c) the Veteran has an arrangement with his employer to have flexibility at work."

Upon review of all the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected migraine headache disability results in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  The various symptoms such as piercing pain ("hot poker" in the head; "10/10 severity"), nausea, sensitivity to light, weakness, fatigue, and the need to medicate and lie down in a quiet, dark room for hours are representative of severe headaches that can reasonably be described as completely prostrating.

The Veteran has credibly stated that his completely prostrating and prolonged attacks last from between three hours and more than 24 hours.  These severe headaches occur "multiple times a month" or "two to three times per month," according to the Veteran.  The Board has no reason to question the credibility of the Veteran's report of the frequency and duration of his migraine symptoms.  Lay evidence is competent when provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board further notes that, while the August 2014 examiner listed the frequency of the Veteran's headaches as once per month, he apparently accepted elsewhere in his report that the Veteran experiences a "blinding, lay down headache, 2-3 times per month."

The Veteran's migraine headaches impair his functioning at work to a degree that amounts to "severe economic inadaptability."  The Veteran experiences two to three severe migraines per month that cause an "inability to function" and require the Veteran to lie down.  The Veteran testified that he cannot continue to work on the days in which he is suffering a migraine.  The August 2014 medical examiner also acknowledged that the "Veteran currently takes off work when [he] has a migraine."

The fact that the Veteran's current employer has tolerated the Veteran's absences from work during the migraine attacks does not alter the fact that the Veteran's condition severely impacts his ability to function on the job.  The Veteran has maintained employment, but he continues to experience frequent headaches while at work and must stop working during an attack.  Within the meaning of Diagnostic Code 8100, "productive of economic inadaptability" can be read as meaning either "producing" or "capable of producing."  While DC 8100 does not define "inadaptability," nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Board therefore finds that the symptoms of the Veteran's headaches more nearly approximate the criteria for a 50 percent rating.  The Veteran's headaches are more frequent than the once-per-month envisioned by the 30 percent rating.  The headaches are shown to be completely prostrating and prolonged as well as productive of severe economic inadaptability.  Thus, an increased rating of 50 percent is warranted for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2015).   The Board observes that a schedular rating in excess of 50 percent is not available for headaches under these rating criteria.

The Veteran has not reported radiating pain, and the medical evidence of record does not indicate neurological impairment.  Therefore a separate disability rating for neurological symptoms is not warranted in this case.

Furthermore, because no evidence supports a finding that the Veteran's migraine headaches disability was more or less severe during the appeal period, a staged rating that reflects different symptoms shown in different time periods is not called for.  See Hart, supra.  There is no basis for assigning the Veteran a disability rating other than the newly assigned 50 percent for any time during the course of this appeal.

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's service-connected migraine headaches disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture having related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified, and the record does not indicate, a factor that may be considered to be exceptional or unusual.  While the Veteran has missed hours of work, he has maintained employment.  The fact that the Veteran's migraines adversely impact his employability is specifically contemplated by the newly assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).   The evidence of record does not show hospitalization for the service-connected migraine headaches, and there is no evidence in the medical records of an exceptional or unusual clinical picture.  Therefore the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Consideration must also be given to the issue of total disability based on individual unemployability due to a service-connected disability (TDIU).  A claim for TDIU, either expressly raised by a claimant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the record does not show, that his migraine headaches render him unable to obtain substantial and gainful employment; indeed, he remains employed.  Therefore the Board concludes that the issue of TDIU has not been raised in this case.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is currently assigned a 50 percent disability rating for obstructive sleep apnea, a 10 percent disability rating for lumbar strain, a 10 percent disability rating for a right ankle sprain and calcaneal spur, a 10 percent rating for bilateral tinnitus, a noncompensable rating for a left ring finger fracture, and a noncompensable rating for a benign papule of the right index finger, in addition to the 30 percent disability rating for migraine headaches.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular rating for his other service-connected disabilities are inadequate or that the schedular criteria for the other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his migraine headaches result in further disability when looked at in combination with his other service-connected disabilities.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Under the circumstances, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his migraine headaches have caused the loss of use of a body part such that referral of a claim for special monthly compensation is warranted.  The competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.







ORDER

Entitlement to a 50 percent disability rating for service-connected migraine headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


